DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
	Regarding claim 1, closest found prior art Qiao et al. (US 2018/0211769 A1) et al. teaches a power system comprising: a power-electronic module including a housing defining a looped reservoir (see fig.2 A paragraphs 0239-0241, power converter module are known to have a housing), a ferro-magnetic medium sealed within and filling the looped reservoir (see fig. 3B para 0244) , and a conductor surrounded by the Ferro-magnetic medium (see fig. 3A-3B para 0242-0244)
	Qiao doesn’t expressly teach coiled within and along the looped reservoir, and having terminals extending out of the reservoir such that the Ferro-magnetic medium and conductor form an inductor that opposes changes in magnitude of current flowing through the conductor.
	Hence claim 1 is deemed allowable.
	Claims 2-9 depend on allowable claim 1, hence claims 2-9 are also deemed allowable.
	Regarding claim 10, closest found prior art Qiao et al. (US 2018/0211769 A1) et al. teaches a power system comprising: a power-electronic module including a housing (see fig.2 A paragraphs 0239-0241, power converter module are known to have a housing), switches contained by and spaced away from the housing (see fig. 3B para 0244) , and a serpentine polymer cord strung within the housing and around the switches (see fig. 3A-3B para 0242-0244). 
	Qiao doesn’t expressly teach wherein the polymer cord includes a ferro-magnetic medium distributed throughout and a pair of conductors passing therethrough such that the Ferro-magnetic medium and conductors form an inductor that opposes changes in magnitude of current flowing through the conductors.
	Hence claim 10 is deemed allowable.
	Claims 12-14 depend on allowable claim 10, hence claims 12-14 are also deemed allowable.
	Regarding claim 15, closest found prior art Qiao et al. (US 2018/0211769 A1) et al. teaches a power system comprising: a power-electronic module including a housing (see fig.2 A paragraphs 0239-0241, power converter module are known to have a housing),, switches contained by and spaced away from the housing (see fig. 3B para 0244) . and a necklace strung within the housing and around the switches (see fig. 3A-3B para 0242-0244).
	Qiao doesn’t expressly teach wherein the necklace includes a plurality of discrete bead-core elements having bores therethrough and one or more conductors passing through the bores to form an inductor that opposes changes in magnitude of current flowing through the conductors.
	Hence claim 15 is deemed allowable.
	Claims 16-19 depend on allowable claim 15, hence claims 16-19 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836